DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-10 are rejected.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites the limitation “the filter and/or the filter caps” in lines 9-10.  “and/or” makes the claim indefinite because it is not clear what applicant intends to claim.
Claim 9 recites the limitation "the side" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the actuation" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
9 recites the limitation "the plungers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the rotary shaft" in line 3.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hahmann et al. (AU 744404) [hereinafter Hahmann].
	With respect to claim 1, Hahmann discloses a filter system, as shown in Fig. 6, having a filter device 20 (filter), as shown in Fig. 6, and a holding member 21 (filter holder), as shown in Fig. 6, wherein the filter 20 is connected to an upper and a lower filter cap 4, as shown in Fig. 2, wherein on a circumference of each of the filter caps 4 a cross-sectionally T-shaped fixing aid 12, 13, is mounted, as shown in Fig. 5, having a laterally projecting transverse web 14, 15, wherein the transverse webs 14, 15, are vertically aligned with each other, as shown in Fig. 5, wherein the filter holder 21 comprises a housing 22 and on an outer side of the housing 22 two filter fixings 24, 25, 

	With respect to claim 2, Hahmann discloses wherein the connection connectors 34-37 in the end position engage around the connections 8-11, such that flow cross-section is not reduced (see page 11, lines 8-22).

	With respect to claim 3, Hahmann discloses wherein the filter 20 has two hydraulic connections, and each filter cap has a hydraulic connection, as shown in Fig. 2.

	With respect to claim 4, Hahmann discloses wherein each closure mechanism has a rear abutment and guide plate 40, a front fixing plate 46 and therebetween a sliding connector carrier plate 49, as shown in Fig. 9.



	With respect to claim 6, Hahmann discloses return springs that are arranged between the front fixing plate 46 and the connector carrier plate 49, wherein said springs push away the connector carrier plate 49 from the front fixing plate 46, as shown in Fig. 9.

	With respect to claim 7, Hahmann discloses wherein the abutment and guide plate 40 is provided with at least one plunger 48 sitting on a rotary shaft, by the rotation of which the at least one plunger 48 advances the connector carrier plate 49 against the spring force to the front fixing plate 46, so that the connector connections 8-11 abut tightly against the connectors 34-37, wherein the at least one plunger 48 engages in the end position, as shown in Fig. 6.

	With respect to claim 8, Hahmann discloses wherein the connector carrier plate 49 sits slidably on guide pins 47, as shown in Fig. 9.

	With respect to claim 9, Hahmann discloses wherein on the side of the filter holder 21, connection levers 48, 72, are arranged, which are rotatably connected to the actuation of the plungers with the rotary shaft, as shown in Figs. 7-10.

	With respect to claim 10, Hahmann discloses wherein at least one of the connection connectors 34-37 is surrounded by an annular gap, such that tolerances can be compensated, as shown in Fig. 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE GONZALEZ whose telephone number is (571)272-5502.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MADELINE GONZALEZ/Primary Examiner, Art Unit 1778